
	
		II
		111th CONGRESS
		2d Session
		S. 3077
		IN THE SENATE OF THE UNITED STATES
		
			March 4, 2010
			Mr. Cornyn (for himself,
			 Mr. Roberts, Mr. Isakson, and Mrs.
			 Hutchison) introduced the following bill; which was read twice and
			 referred to the Committee on the
			 Judiciary
		
		A BILL
		To authorize the Secretary of Homeland Security and the
		  Secretary of State to refuse or revoke visas to aliens if in the security or
		  foreign policy interests of the United States, to require the Secretary of
		  Homeland Security to review visa applications before adjudication, and to
		  provide for the immediate dissemination of visa revocation
		  information.
	
	
		1.Short titleThis Act may be cited as the
			 Secure Visas
			 Act.
		2.Visa refusal and
			 revocation
			(a)Authority of
			 the Secretary of Homeland Security and the Secretary of StateSection 428 of the Homeland Security Act (6
			 U.S.C. 236) is amended by striking subsections (b) and (c) and inserting the
			 following:
				
					(b)Authority of
				the Secretary of Homeland Security
						(1)In
				generalNotwithstanding section 104(a) of the Immigration and
				Nationality Act (8 U.S.C. 1104(a)) or any other provision of law, and except
				for the authority of the Secretary of State under subparagraphs (A) and (G) of
				section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C.
				1101(a)(15)), the Secretary—
							(A)shall have
				exclusive authority to issue regulations, establish policy, and administer and
				enforce the provisions of the Immigration and Nationality Act (8 U.S.C. 1101 et
				seq.) and all other immigration or nationality laws relating to the functions
				of consular officers of the United States in connection with the granting and
				refusal of a visa; and
							(B)may refuse or
				revoke any visa to any alien or class of aliens if the Secretary, or designee,
				determines that such refusal or revocation is necessary or advisable in the
				security interests of the United States.
							(2)Effect of
				revocationThe revocation of any visa under paragraph
				(1)(B)—
							(A)shall take effect
				immediately; and
							(B)shall
				automatically cancel any other valid visa that is in the alien’s
				possession.
							(3)Judicial
				reviewNotwithstanding any other provision of law, including
				section 2241 of title 28, United States Code, any other habeas corpus
				provision, and sections 1361 and 1651 of such title, no United States court has
				jurisdiction to review a decision by the Secretary of Homeland Security to
				refuse or revoke a visa.
						(c)Effect of visa
				approval by the Secretary of State
						(1)In
				generalThe Secretary of State may direct a consular officer to
				refuse or revoke a visa to an alien if the Secretary determines that such
				refusal or revocation is necessary or advisable in the foreign policy interests
				of the United States.
						(2)LimitationNo
				decision by the Secretary of State to approve a visa may override a decision by
				the Secretary under subsection
				(b).
						.
			(b)Issuance of
			 visas at designated consular posts and embassies
				(1)In
			 generalSection 428(i) of the
			 Homeland Security Act (6 U.S.C. 236(i)) is amended to read as follows:
					
						(i)Visa issuance
				at designated consular posts and embassiesNotwithstanding any
				other provision of law, the Secretary of Homeland Security—
							(1)shall conduct an
				on-site review of all visa applications and supporting documentation before
				adjudication at all visa-issuing posts in Algeria; Canada; Colombia; Egypt;
				Germany; Hong Kong, China; India; Indonesia; Iraq; Jerusalem, Israel; Tel Aviv,
				Israel; Jordan; Kuwait; Lebanon; Kuala Lumpur, Malaysia; Mexico; Morocco;
				Nigeria; Pakistan; the Philippines; Saudi Arabia; South Africa; Syria; Turkey;
				United Arab Emirates; the United Kingdom; Venezuela; and Yemen; and
							(2)is authorized to
				assign employees of the Department to each diplomatic and consular post at
				which visas are issued unless, in the Secretary’s sole and unreviewable
				discretion, the Secretary determines that such an assignment at a particular
				post would not promote national or homeland
				security.
							.
				(2)Expedited
			 clearance and placement of Department of Homeland Security personnel at
			 overseas embassies and consular postsThe Secretary of State
			 shall accommodate and ensure—
					(A)not later than
			 180 days after the date of the enactment of this Act, that Department of
			 Homeland Security personnel assigned by the Secretary of Homeland Security
			 under section 428(i)(1) of the Homeland Security Act have been stationed at
			 post; and
					(B)not later than
			 180 days after the date on which the Secretary of Homeland Security designates
			 an additional consular post or embassy for personnel under section 428(i)(2) of
			 the Homeland Security Act that the Department of Homeland Security personnel
			 assigned to such post or embassy have been stationed at post.
					(3)AppropriationsThere
			 is authorized to be appropriated $60,000,000 for each of the fiscal years 2010
			 and 2011, which shall be used to expedite the implementation of section 428(i)
			 of the Homeland Security Act, as amended by this subsection.
				(c)Visa
			 revocation
				(1)InformationSection 428 of the Homeland Security Act (6
			 U.S.C. 236) is amended by adding at the end the following:
					
						(j)Visa revocation
				informationIf the Secretary of Homeland Security or the
				Secretary of State revokes a visa—
							(1)the relevant
				consular, law enforcement, and terrorist screening databases shall be
				immediately updated on the date of the revocation; and
							(2)look-out notices
				shall be posted to all Department of Homeland Security port inspectors and
				Department of State consular
				officers.
							.
				(2)Effect of visa
			 revocationSection 221(i) of the Immigration and Nationality Act
			 (8 U.S.C. 1201(i)) is amended by striking , except in the context of a
			 removal proceeding if such revocation provides the sole ground for removal
			 under section 237(a)(1)(B). and inserting . A revocation under
			 this subsection shall take effect immediately and shall automatically cancel
			 any other valid visa that is in the alien’s possession..
				
